Citation Nr: 1140650	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction in payment of compensation benefits to an incarcerated Veteran, effective April 2, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1972 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented a reduction in the Veteran's payable compensation benefit due to his incarceration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2007 rating decision, service connection was granted for cervical strain with degenerative disc disease, rated 10 percent disabling; right shoulder strain with degenerative acromioclavicular joint disease, rated 10 percent disabling; lumbosacral spine degenerative joint disease, rated 0 percent disabling; and gastroesophageal reflux disease, rated 0 percent disabling.  All evaluations were effective July 17, 2006; the combined evaluation was 20 percent.

In January 2007, the veteran was arrested and charged with child sex abuse.  In June 2007 correspondence, the Veteran reported to VA that he was "in pre-trial confinement."  The RO proposed to reduce payment of the Veteran's compensation benefits to 10 percent effective the 61st day of his incarceration.  In August 2007 correspondence, the Veteran was informed that statutes and regulations required this reduction in the case of Veterans incarcerated due to a felony conviction.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.3665.  This letter proposed the reduction and requested that the Veteran return a VA Form 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution, with information regarding his imprisonment.

The RO confirmed via telephone in November 2007 that the Veteran had been incarcerated since January 31, 2007, and would "be going to court [in] February 2008."  Reduction of the payable benefit was effectuated in a December 2007 decision, effective from April 2, 2007, the 61st day following the Veteran's initial incarceration, and an overpayment was created.  That debt has at this time been recouped through withholding of compensation benefits.

The Veteran disagreed with the reduction, stating that while he was presently confined, the confinement was pretrial.  He had not yet been convicted of any felony.  In August 2008 correspondence, the Veteran stated that he had been convicted in either June or July 2008, and maintained that the June date (on which he was apparently still confined) was the first date of incarceration following conviction of a felony, and the counting of 61 days should commence then.

To the extent the Veteran argues that he is entitled to payment of his full compensation until after he was convicted of a felony, the Board agrees.  Statutes, regulations, and case law are very clear that it is 61 or more days of incarceration following conviction, not arrest, which triggers the reduction.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665; see Dixon v. Nicholson, 20 Vet. App. 544 (2006).

However, the record is insufficient to permit a finding of the date of conviction.  The Veteran has reported convictions in June and July 2008.  In contrast, the November 2007 telephone contact with the courts indicates a February 2008 court date, and a Form 21-4193, dated in December 2007 but received in April 2008 indicates the veteran was "not yet sentenced," implying a conviction had been entered.

Remand is required to determine through official records the date of actual conviction of a felony. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Criminal Justice Center in Colorado Springs, Colorado, or other appropriate custodian, and obtain a copy of the Veteran's official record of conviction reflecting the date on which such conviction of a felony was entered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


